Judgment and order affirmed, with costs. Per Curiam. Whether respondent was the sole and unconditional owner of the automobile which was burned was a question of fact. We think that the finding of the jury upon that subject cannot be said to be against the weight of the evideneel We have reached the conclusion that there was no double insurance on the oar in question. The policy in the Cayuga County Farmers’ Insurance Company covered “ farm implements, carriages, sleighs, harness, robes and automobiles.” The by-laws of that company, which are made a part of the policy, provide that “ all implements used on the farm, including dairy implements, automobiles, truck, trailers and tractors, are insured as farm implements.” We think that the “ automobiles ” covered by that policy are those which are used upon the farm. The burned ear was not so used, and is not, in our opinion, covered by the policy written by that company. For these reasons, we think that the judgment appealed from should be affirmed. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.